Name: Commission Regulation (EEC) No 1482/83 of 8 June 1983 amending for the 12th time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure and amending for the second time Regulation (EEC) No 1664/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6 . 83 Official Journal of the European Communities No L 151 /29 COMMISSION REGULATION (EEC) No 1482/83 of 8 June 1983 amending for the 12th time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure and amending for the second time Regulation (EEC) No 1664/81 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), as last amended by Regulation (EEC) No 3617/82 (2), and in particular Article 57 thereof, Whereas Commission Regulation (EEC) No 223/77 (3), as last amended by Regulation (EEC) No 1499/82 (4), provides that the customs authorities may simplify the Community transit formalities by authorizing, subject to certain conditions, persons dispatching goods under the Community transit procedure not to produce at the office of departure either the goods or the Community transit documents relating thereto ; whereas Council Directive 81 / 177/EEC of 24 February 1981 on the harmonization of procedures for the export of Community goods (*), allows exporters to use a simplified arrangement whereby, subject to certain conditions, they may dispatch goods direct from their premises ; Whereas these simplified procedures would not have their full effect unless the persons entitled to use them enjoyed similar facilities as regards the issue of Control Copy T No 5 ; Whereas it is therefore advisable to extend the simpli ­ fied Community transit formalities to include the issue of Control Copy T No 5, with due account being taken of the specific nature of that document and the need to guarantee its reliability ; Whereas it is therefore necessary to amend Regulation (EEC) No 223/77 ; Whereas Commission Regulation (EEC) No 1664/81 (6), as amended by Regulation (EEC) No 1499/82, amended Regulation (EEC) No 223/77 by introducing certain modifications to the system of flat-rate guarantees ; whereas the period of application of that Regulation is only until 31 December 1982 ; whereas it is therefore necessary to extend its period of application ; Article 1 The following Articles are hereby inserted in Regula ­ tion (EEC) No 223/77 after Article 61 : 'Article 61a 1 . The customs authorities of each Member State may authorize persons authorized under Articles 55 to 61 , who intend to consign goods in respect of which a Control Copy T No 5 must be made out, not to produce at the office of departure either the goods concerned or the Control Copy T No 5 in respect thereof. 2 . Where it is provided that the issue of the Control Copy T No 5 must be supported by a guarantee, the Member States shall take appropriate measures for the establishment of such guarantee . Article 61b The authorized consignor shall bear all the conse ­ quences, in particular the financial consequences, of any errors, omissions or other faults in the Control Copies T No 5 which he issues and in the performance of the procedures incumbent upon him under the authorization provided for in Article 61a. Article 61c 1 . In addition to the particulars specified in Article 57, the authorization referred to at Article 61a shall stipulate that the "registration" box on the front of Control Copy T No 5 shall : (a) be stamped in advance with the stamp of the office of departure and be signed by an official of that office ; or (b) be stamped by the authorized consignor with a special metal stamp approved by the customs authorities and corresponding to the specimen shown at Annex XV ; the imprint of the Stamp (') OJ No L 38 , 9 . 2. 1977, p. 1 . (2) OJ No L 382, 3i . 12 . 1982, p. 6 . (3) OJ No L 38 , 9 . 2. 1977, p . 20 . (4) OJ No L 161 , 12 . 6 . 1982, p . 11 . 0 OJ No L 83, 30 . 3 . 1981 , p . 40 . (6) OJ No L 166, 24 . 6 . 1981 , p . 11 . No L 151 /30 Official Journal of the European Communities 9 . 6 . 83 may be pre-printed on the forms where the printing is entrusted to a printing works approved for that purpose . The authorized consignor shall complete the said box by stating the date of consignment of the goods . 2 . Customs authorities may prescribe the use of forms bearing a distinctive mark as a means of identification . Article 61d 1 . The authorized consignor shall , not later than at the time of consigning the goods, enter on the front of the duly completed Control Copy T No 5, in the space headed "Control by office of depar ­ ture", in so far as is necessary, particulars of the time limit for production of the goods at the competent customs office in the Member State of destination , together with the identification measures applied, the references to the export document as required by the Member State of consignment, and the words "simplified proce ­ dure". 2 . After consignment, the authorized consignor shall forthwith send a copy of Control Copy T No 5, together with any special document on the basis of which Control Copy T No 5 was drawn up, to the office of departure . 3 . When the customs authorities of the Member State of departure carry out a control on the depar ­ ture of a consignment, they shall record the fact in the space headed "Control by office of departure" on the front of Control Copy T No 5. 4. A Control Copy T No 5 duly completed and containing the particulars specified in paragraph 1 and signed by the authorized consignor shall be deemed to have been issued by the office of depar ­ ture which carried out the prior authentication of the form in accordance with Article 61c ( 1 ) (a), or which is named in the imprint of the special stamp referred to in Article 61c ( 1 ) (b), for the purpose of providing proof that the goods referred to therein have been used for the purpose specified and/or reached the destination prescribed. Article 61 e In the event of misuse by any person of Control Copy T No 5 forms stamped in advance with the stamp of the office of departure or with the special stamp, the authorized consignor shall be liable, without prejudice to any criminal proceedings, for the payment of duties and other charges which have not been paid and for the repayment of any financial benefits which have been wrongly obtained following such misuse unless he can satisfy the customs authorities by whom he was authorized that he took the measures required of him under Article 61 ( 1 ) (b).' Article 2 In the second paragraph of Article 2 of Regulation (EEC) No 1664/81 , '31 December 1983 ' is hereby replaced by '30 June 1985'. Article 3 This Regulation shall enter into force on 1 July 1983 except for the provisions of Article 2 which shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 June 1983 . For the Commission Karl-Heinz NARJES Member of the Commission